 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       ATLANTIC SPECIALTY
       INSURANCE COMPANY,
 8
                             Plaintiff,
 9                                                    C15-1927 TSZ
           v.
10                                                    MINUTE ORDER
       PREMERA BLUE CROSS,
11
                             Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
           (1)   Having reviewed the parties’ Joint Status Report, docket no. 84, the Court
   continues the stay of this matter pending resolution of the underlying multi-district
15
   litigation (“MDL”) matter. The parties are DIRECTED to file a Joint Status Report
   within fourteen (14) days after resolution of the MDL matter or by January 10, 2020,
16
   whichever occurs earlier.
17          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 24th day of January, 2019.
19

20                                                   William M. McCool
                                                     Clerk
21
                                                     s/Karen Dews
22                                                   Deputy Clerk

23

     MINUTE ORDER - 1
